J-S05013-15

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,            : IN THE SUPERIOR COURT OF
                                         :      PENNSYLVANIA
                 Appellee                :
                                         :
           v.                            :
                                         :
GORDON LOUIS PERRY, II,                  :
                                         :
                 Appellant               : No. 488 WDA 2014

              Appeal from the PCRA Order February 20, 2014,
                   Court of Common Pleas, Blair County,
            Criminal Division at No(s): CP-07-CR-0001853-2009
                       and CP-07-CR-0001855-2009

BEFORE: DONOHUE, SHOGAN and STABILE, JJ.

MEMORANDUM BY DONOHUE, J.:                             FILED MAY 15, 2015

     Gordon Louis Perry, II (“Perry”) appeals from the February 20, 2014

order entered by the Blair County Court of Common Pleas denying his

petition filed pursuant to the Post Conviction Relief Act (“PCRA”), 42

Pa.C.S.A. §§ 9541-9546. On appeal, counsel for Perry (“PCRA Counsel”) has

filed a motion to withdraw as counsel and a “no-merit” brief pursuant to

Commonwealth       v.   Turner,    544 A.2d 927     (Pa.   1988),   and

Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988). Upon review,

we affirm and grant PCRA Counsel’s motion to withdraw.

     On January 20, 2010, a jury convicted Perry of two counts each of

possession of a controlled substance, possession of a controlled substance

with intent to deliver, and criminal use of a communications facility.   The

convictions were based on evidence that Perry sold crack cocaine to a
J-S05013-15


confidential informant on July 6 and 7, 2009. Perry appealed his conviction

and this Court affirmed in an unpublished memorandum on December 6,

2010. On November 23, 2011, Perry filed a timely pro se PCRA petition.1

The PCRA court appointed counsel, who filed an amended PCRA petition on

June 7, 2012, raising four issues: (1) ineffective assistance of counsel for

failing to file a pretrial motion to suppress statements made by the

confidential informant; (2) ineffective assistance of counsel for not objecting

to the Commonwealth’s failure to provide all discovery; (3) ineffective

assistance of counsel for failing to properly cross-examine the police

witnesses and confidential informant; and (4) trial court error for appointing

a public defender to represent Perry on direct appeal, as this precluded him

from raising his trial counsel’s ineffectiveness on direct appeal.   The PCRA

court held hearings on the amended PCRA petition on February 8 and April

19, 2013.

      On April 19, 2013, the PCRA court issued an order for appointed

counsel to file upon receipt of the PCRA hearing transcripts “a summary of

his position with some detail as to the individual issues.” PCRA Court Order,

4/19/13.    On May 9, 2013, appointed counsel filed a post-hearing

memorandum, including therein two issues that arose through testimony

provided at the PCRA hearing: (1) an abuse of discretion by the trial court


1
    This petition appears as having been filed on the criminal docket, but is
listed as “missing” thereon and is not contained in the certified record on
appeal. See Criminal Docket at 8.


                                     -2-
J-S05013-15


for failing to appoint new counsel to represent Perry at trial upon learning

that trial counsel had also represented the confidential informant in an

unrelated criminal matter and (2) ineffective assistance of counsel for failing

to obtain the arresting officer’s disciplinary records.2

      On August 20, 2013, the Honorable Jolene Grubb Kopriva, President

Judge of Blair County, issued an order appointing PCRA Counsel to represent

Perry.3 On February 20, 2014, the PCRA court issued an opinion and order

denying Perry’s amended PCRA petition.          Perry filed a timely notice of

appeal, followed by a court-ordered concise statement of errors complained

of on appeal pursuant to Pa.R.A.P. 1925(b). On July 18, 2014, the PCRA

court filed a statement in lieu of a written opinion pursuant to Pa.R.A.P.

1925(a), referring this Court to the existing record for the reasoning behind

its decision.

      On February 4, 2015, upon finding that the brief filed by PCRA Counsel

neither advocated on Perry’s behalf nor complied with the Turner/Finley




2
   In its opinion denying Perry’s request for PCRA relief, the PCRA court
references a letter filed by originally appointed counsel “supplementing” the
amended PCRA petition that reportedly raised the issue of trial counsel’s
ineffectiveness for failing to request the arresting officers’ disciplinary files.
See PCRA Court Opinion, 2/20/14, at 8. This document does not appear of
record. As all of the issues raised were properly preserved through other
means, however, it does not hamper our review on appeal.
3
   According to the PCRA court, appointment of PCRA Counsel occurred after
originally appointed counsel sustained an injury during an unrelated criminal
trial. PCRA Court Opinion, 2/21/14, at 7.


                                      -3-
J-S05013-15


requirements to withdraw as counsel, we remanded the case for PCRA

Counsel to file a revised brief on appeal. PCRA Counsel timely complied.

     Prior to addressing the issue raised on appeal, we must first determine

whether    PCRA   Counsel    satisfied   the   requirements     set    forth   in

Turner/Finley for this Court to grant him permission to withdraw as

counsel.

           The holdings of [Turner/Finley] mandate an
           independent review of the record by competent
           counsel before a PCRA court or appellate court can
           authorize an attorney’s withdrawal. The necessary
           independent review requires counsel to file a “no-
           merit” letter detailing the nature and extent of his
           review and list each issue the petitioner wishes to
           have examined, explaining why those issues are
           meritless. The PCRA court, or an appellate court if
           the no-merit letter is filed before it, then must
           conduct its own independent evaluation of the record
           and agree with counsel that the petition is without
           merit. See [Commonwealth v.] Pitts, [981 A.2d
875, 876 (Pa. 2009)].

           In Commonwealth v. Friend, 896 A.2d 607 (Pa.
           Super. 2006) abrogated in part by Pitts, supra, this
           Court imposed additional requirements on counsel
           that closely track the procedure for withdrawing on
           direct appeal. Pursuant to Friend, counsel is
           required to contemporaneously serve upon his client
           his no-merit letter and application to withdraw along
           with a statement that if the court granted counsel’s
           withdrawal request, the client may proceed pro se or
           with a privately retained attorney. Though [then-
           ]Chief Justice Castille noted in Pitts that this Court is
           not authorized to craft procedural rules, the Court
           did not overturn this aspect of Friend as those
           prerequisites did not apply to the petitioner in Pitts.
           See Pitts, supra at 881 (Castille, C.J., concurring).




                                     -4-
J-S05013-15


               After the decision in Pitts, this Court held in
               Commonwealth v. Widgins, 29 A.3d 816 (Pa.
               Super. 2011), that the additional procedural
               requirements of Friend were still applicable during
               collateral review.

Commonwealth v. Freeland, 106 A.3d 768, 774-75 (Pa. Super. 2014)

(quoting Commonwealth v. Rykard, 55 A.3d 1177, 1184 (Pa. Super.

2012), appeal denied, 64 A.3d 631 (Pa. 2013)).

       In the case at bar, PCRA Counsel has fulfilled the procedural

requirements of Turner/Finley. PCRA Counsel states that he reviewed the

memorandum filed by prior counsel, transcripts from the case, the PCRA

court’s decision, and “applicable case law,” and “does not see any basis for

reversing the trial court’s decision.” Turner/Finely Brief at 2. He then lists

each   issue    raised   in   the   amended   PCRA   petition   and   post-hearing

memorandum filed by prior counsel appointed to represent Perry and states

(albeit briefly) why he believes the issues are meritless.       Id. at 3.   PCRA

Counsel appended a request to withdraw as counsel and the letter he sent to

Perry, in which he informed Perry of his right to retain new counsel or

proceed pro se, and which also indicated that he sent Perry a copy of his no-

merit letter. Perry neither responded to Counsel’s letter nor filed anything in

this Court.4



4
   We note that in the letter sent to Perry, PCRA Counsel informed Perry that
he had forty-five days to file in this Court a response in support of his
appeal. PCRA Counsel’s Letter, 2/20/15. We awaited the expiration of that
timeframe before deciding this appeal.


                                        -5-
J-S05013-15


      Having found that PCRA Counsel complied with the Turner/Finley

requirements, we now turn to our review of the issues raised on appeal,

which, as stated above, mirror those raised in the amended PCRA petition

and the post-hearing memorandum. We review a PCRA court’s decision to

determine whether it is supported by the record and to ensure it is free of

legal error. Commonwealth v. Hackett, 99 A.3d 11, 50 (Pa. 2014). “We

cannot disturb the factual findings of the PCRA court, which hears evidence

and passes on the credibility of witnesses, if they are supported by the

record, even where the record could support contrary findings.” Id. (citation

omitted). Our scope of review is limited to the PCRA court’s findings and the

evidence presented at the PCRA hearing, which we view in the light most

favorable to the prevailing party. Id. at 50-51.

      In resolving a question of counsel’s effectiveness, we begin with the

presumption that counsel rendered effective assistance.      Commonwealth

v. Bomar, 104 A.3d 1179, 1188 (Pa. 2014).                 To overcome that

presumption, the petitioner must establish:    “(1) the underlying claim has

arguable merit; (2) no reasonable basis existed for counsel’s action or failure

to act; and (3) the petitioner suffered prejudice as a result of counsel’s

error, with prejudice measured by whether there is a reasonable probability

that the result of the proceeding would have been different.” Id. (citation

omitted). If the petitioner fails to prove any of these prongs, the claim is

subject to dismissal. Id.



                                     -6-
J-S05013-15


       The first issue raised was a claim of trial counsel’s ineffectiveness for

failing to file a motion to suppress the statements made by the confidential

informant obtained through an allegedly illegal wiretap. See Amended PCRA

Petition, 6/7/12, ¶¶ 19-25. The PCRA court found this issue meritless, as

the wiretap in question was lawfully obtained. PCRA Court Opinion, 2/20/14,

at 5-6. We agree.

       Pursuant   to   section   5704   of    the   Wiretapping   and   Electronic

Surveillance Control Act, it is not unlawful, and no court approval is required,

for:

             (2) Any investigative or law enforcement officer or
             any person acting at the direction or request of an
             investigative or law enforcement officer to intercept
             a wire, electronic or oral communication involving
             suspected criminal activities, including, but not
             limited to, the crimes enumerated in section 5708
             (relating to order authorizing interception of wire,
             electronic or oral communications), where:

                                   *     *    *

             (ii) one of the parties to the communication has
             given prior consent to such interception. However,
             no interception under this paragraph shall be made
             unless the Attorney General or a deputy attorney
             general designated in writing by the Attorney
             General, or the district attorney, or an assistant
             district attorney designated in writing by the district
             attorney, of the county wherein the interception is to
             be initiated, has reviewed the facts and is satisfied
             that the consent is voluntary and has given prior
             approval for the interception; however, such
             interception shall be subject to the recording and
             record keeping requirements of section 5714(a)
             (relating      to    recording      of     intercepted



                                        -7-
J-S05013-15


            communications) and that the Attorney General,
            deputy attorney general, district attorney or
            assistant   district  attorney authorizing  the
            interception shall be the custodian of recorded
            evidence obtained therefrom[.]

18 Pa.C.S.A. § 5704(2)(ii).

       At the PCRA hearing, trial counsel testified that he reviewed the

paperwork attendant to the wiretap and found no reason to file a

suppression motion on that basis, as “everything had been done properly[.]”

N.T., 4/19/13, at 6.   The trial record supports that conclusion, as police

testified that the confidential informant, Donna Boore (“Boore”), consented

to the wiretap and that the police had Boore meet with the prosecutor to

comply with the above requirements. N.T., 1/20/10, at 136.

       Perry testified at the PCRA hearing to his belief that Commonwealth

v. Schaeffer, 536 A.2d 354 (Pa. Super. 1987) (en banc), aff’d per curiam

without opinion by an equally divided court, 652 A.2d 294 (Pa. 1994),

compels a finding that the wiretap in question was illegal. N.T., 2/8/13, at

8-9.   The Schaeffer case, however, is inapposite to the case at bar.    As

aptly stated by the PCRA court,

            In Schaeffer, the Pennsylvania Superior Court held
            that    warrantless     electronic    monitoring    of
            conversations in the suspect’s home, even one-party
            consensual monitoring, violates Pennsylvania’s
            [c]onstitutional protections in Article I, § 8 against
            unreasonable searches and seizures. [Schaeffer,
536 A.2d at 355]. However, [Perry]’s reliance on
            Schaeffer is misguided; the interceptions at issue
            were not obtained in [Perry]’s home and one-party



                                    -8-
J-S05013-15


             consensual interceptions pursuant to [s]ection
             5704(2)(ii) of the Pennsylvania Wiretapping and
             Electronic Surveillance Control Act are not unlawful.

PCRA Court Opinion, 2/20/14, at 5-6.

      “[A]lthough the failure to file a suppression motion may be evidence of

ineffective assistance of counsel, if the basis for the motion is meritless

counsel cannot be deemed ineffective.” Commonwealth v. Costanzo, 455
A.2d 153, 155 (Pa. Super. 1983) (citing Commonwealth v. Ransome, 402
A.2d 1379, 1381 (Pa. 1979)).       As such, this claim provides no basis for

relief. See Bomar, 104 A.3d at 1188.

      Perry next raised a claim of trial counsel’s ineffectiveness for not

objecting to the Commonwealth’s failure to provide discovery in this case.

See Amended PCRA Petition, 6/7/12, ¶¶ 26-29. Perry contends he did not

receive the following: (1) Boore’s criminal history; (2) records of the

authorization by the prosecutor for the wiretap; (3) lab analysis regarding

the crack cocaine tested; (4) phone records confirming that Perry was the

individual recorded with the wiretap; and (5) the arresting officers’

disciplinary files.   The PCRA court found that each claim was meritless.

PCRA Court Opinion, 2/20/14, at 7-12. Again, we agree.

      Beginning with Boore’s criminal history, the record reflects that at trial,

counsel extensively cross-examined Boore regarding her criminal history,

belying Perry’s claim that the Commonwealth failed to turn over her criminal

record in discovery.    Trial counsel questioned her about cases that were



                                      -9-
J-S05013-15


pending at the time of her testimony, N.T., 1/20/10, at 228-29, 255, as well

as prior criminal convictions on her record, id. at 255-56. There is therefore

no support in the record for Perry’s claim that the Commonwealth withheld

this information.

      Nor is there support for his claim that the Commonwealth did not

provide in discovery records supporting the authorization of the wiretap by

the prosecutor. To the contrary, trial counsel testified at the PCRA hearing:

“I was provided documentation regarding the wire taps [sic][.]”          N.T.,

4/19/13, at 6. The PCRA court found this testimony credible. PCRA Court

Opinion, 2/20/14, at 8.

      Regarding the lab analysis of the crack cocaine, the record reflects that

trial counsel stipulated at trial that the controlled substance recovered by

police from Boore following the controlled buys was crack cocaine.        N.T.,

1/20/10, at 115-18.       The Commonwealth read the stipulation into the

record, which contained a lengthy and detailed explanation of the testing

procedures, the expert testimony that would have been provided by the

Commonwealth, the results of the testing, and that the lab reports were

received by police. Id. There is nothing in the record to support a claim

that the Commonwealth did not provide this information to the defense in

advance of trial, and neither the PCRA petition nor the testimony at the

PCRA hearing establishes a basis for us to conclude otherwise. Perry thus




                                    - 10 -
J-S05013-15


failed to satisfy his burden of proof on this issue. See Bomar, 104 A.3d at

1188.

        Perry also claims a discovery violation in the Commonwealth’s failure

to turn over phone records confirming that the phone to which Boore placed

a call was Perry’s or that it was Perry’s voice on the other end of the line. As

Perry admitted at the PCRA hearing, however, the police never obtained

such records. N.T., 2/8/13, at 28, 32. The trial record reflects that counsel

cross-examined the police on the failure to obtain these records and used

this in his summation to argue to the jury that it may not have been Perry’s

voice they heard in the wiretapped conversations. N.T., 1/20/10, at 142-43;

N.T., 1/21/10, at 45. There is no discovery violation if the Commonwealth

fails to disclose evidence that it does not possess.      Commonwealth v.

Collins, 957 A.2d 237, 253 (Pa. 2008) (citation omitted).

        Lastly, Perry believed the Commonwealth was required to provide in

discovery the arresting officers’ internal disciplinary files.    At the PCRA

hearing, Perry testified that he did not know of anything in the files that

would be helpful to his case, but that he wanted to review them to see if

there was any information he could use for impeachment purposes.          N.T.,

2/8/13, at 33.    In his argument in support of this claim contained in his

post-hearing memorandum, Perry relied upon Commonwealth v. French,

611 A.2d 175 (Pa. 1992).




                                     - 11 -
J-S05013-15


       In French, the defendant alleged that her assault on a police officer

occurred in response to that officer’s use of excessive force on her boyfriend

and friend.    Id. at 176-77.    The internal affairs division of the police

conducted an investigation of the events giving rise to the defendant’s

charges, and the officer’s personnel file contained statements of witnesses

who testified at the defendant’s trial regarding the events of the day. Id. at

179.   The Commonwealth contended that the files were confidential, and

following an in camera review, the trial court agreed and prohibited defense

counsel from reviewing the witnesses’ statements.       Id.   On appeal, this

Court found, and our Supreme Court agreed, that remand was required for

defense counsel to examine the statements contained in the internal affairs

files to determine whether the witness statements contained therein would

have been beneficial to the defense, and if so, for a new trial. Id. at 179-

80.

       French is wholly inapposite to the case before us.          Unlike the

defendant in French, Perry does not contend that the arresting officers’

disciplinary files contain any information related to the case, and instead

seeks to review them in a proverbial fishing expedition to see if he could find

any evidence of past police misconduct.       This is impermissible.    To be

entitled to review a police officer’s disciplinary files, “a defendant must be

able to articulate a reasonable basis for his request[.]” Commonwealth v.




                                    - 12 -
J-S05013-15


Mejia-Arias, 734 A.2d 870, 876 (Pa. Super. 1999). Having failed to do so,

Perry is not entitled to relief on this basis.

      As none of Perry’s discovery-related claims have any support in the

record, counsel was not ineffective for failing to object to these meritless

allegations of discovery violations by the Commonwealth. Thus, no relief is

due on this issue.

      Perry further claimed that trial counsel failed to effectively cross-

examine Boore and the arresting officers. Amended PCRA Petition, 6/7/12,

¶¶ 30-33.     Regarding trial counsel’s cross-examination of Boore, Perry

testified at the PCRA hearing that trial counsel failed to “delve into” Boore’s

bias in testifying for the Commonwealth while facing multiple charges for her

own drug sales and possession; that she was testifying “under pretenses of

trying to get herself out of trouble”; and properly challenge her credibility.

N.T., 2/8/13, at 16.    The PCRA court found, and our review of the record

confirms, that this claim is entirely meritless. PCRA Court Opinion, 2/20/14,

at 12-13.   Trial counsel questioned Boore at length regarding her multiple

pending criminal charges – one of which related to her concealment from

police of crack cocaine purchased during a controlled buy with Perry – and

the benefits she hoped to receive at sentencing in those cases by serving as

a Commonwealth witness in Perry’s case. N.T., 1/20/10, at 228-29, 254-55,

260-61. Trial counsel attacked her credibility, repeatedly reminding the jury

of prior crimin falsi charges she had on her record, that she lied to police



                                       - 13 -
J-S05013-15


about using drugs while serving as a confidential informant, concealed crack

she obtained during a controlled buy with Perry, and that she further lied to

police about what she was going to do with the stolen crack cocaine. Id. at

249-50, 255-57. Thus, there is no merit to this contention.

      Regarding trial counsel’s cross-examination of the arresting officers,

Perry testified at the PCRA petition to his belief that counsel failed to

question the officers regarding conflicts in their testimony, why police did

not arrest Boore when she stole the crack cocaine during the controlled buy,

and why police allowed Boore to drive without a license during her time as a

confidential informant.   N.T., 2/8/13, at 17, 30.     Again, the PCRA court

found, and our review of the record confirms, that trial counsel questioned

the arresting officers in all of these areas, rendering this claim meritless.

See PCRA Court Opinion, 2/20/14, at 14-15; N.T., 1/20/10, at 160, 184-86,

248; N.T. 1/21/10, at 40.

      Perry further raised two claims of trial court error based on: (1) its

appointment of another assistant public defender to represent him on direct

appeal, thus foreclosing his ability to raise trial counsel’s ineffectiveness on

direct appeal, and (2) its failure to appoint new counsel once trial counsel

disclosed, as the inception of trial, that trial counsel briefly represented

Boore in an unrelated criminal matter. Beginning with the first argument, it

is clear that Perry was not prejudiced by the inability to raise claims of trial

counsel’s ineffectiveness on direct appeal, as he had the opportunity to raise



                                     - 14 -
J-S05013-15


them in his timely filed PCRA petition and have them reviewed by this Court

in the instant appeal.      Therefore, this argument does not entitle him to

relief.

          His second argument relating to the trial court’s error in failing to

appoint new counsel to represent Perry at trial likewise affords him no relief.

The record reflects that at the beginning of trial, trial counsel stated the

following:

                  Your Honor, … approximately some time in mid to
               late July, the confidential informant in this case[,]
               Donna Boore[,] had a case at Central Court in
               Altoona … for a DUI[.] [S]he made an application to
               the Public Defender’s Office [and] she was accepted
               [for representation.] I personally was the one who
               met with her, constructed a plea agreement and
               went ahead and waived her case. When [I] came
               back to my office[,] they realized that she was a
               confidential informant on an open case that we got
               [sic] on [] Perry. At that time[,] probably a week or
               two later[,] she was conflicted out and given a court
               appointed attorney. … [A]ll [of] this information was
               related to Mr. Perry approximately ten minutes ago
               and I guess we can just see how he feels about me
               continuing to represent him with that newfound
               knowledge.

N.T., 1/20/10, at 4.

          Perry requested that the trial court appoint new counsel to represent

him. Id. at 5. The trial court questioned trial counsel about his ability to

continue in his representation of Perry, and trial counsel responded that his

brief representation of Boore would not influence his performance, but that

he was concerned that Perry’s confidence in trial counsel’s ability to



                                      - 15 -
J-S05013-15


represent him would be diminished.               Id.   Thereafter, the prosecutor

questioned trial counsel on the record about his ability to continue

representing Perry at trial.      See id. at 104-09.     Through this questioning,

trial   counsel   stated   that   he   derived    no   financial   benefit   from   his

representation of Boore; he did not represent Boore in any matter that

related in any way to Perry’s case; he met Boore on only one occasion and

the conversation was limited to discussing her driving under the influence

charge then pending; and he did not obtain any confidential or privileged

information from Boore that would be helpful in his cross-examination of her

as a witness in this matter. Id.

        Prior to testifying, Boore was also questioned by the Commonwealth

without the jury present. See id. at 201-03. She indicated that although

she recalled that trial counsel represented her at the preliminary hearing

stage on a DUI charge, she spoke with him for a total of two minutes and

the conversation was limited solely to the pending charges. Id. at 201-02.

She did not share any personal or privileged information with trial counsel

and waived any potential conflict of interest that might exist. Id. at 203.

        Addressing the burden of proof related to a claim of a conflict of

interest by counsel, our Supreme Court recently held:

                [A] petitioner “cannot prevail on a conflict of
             interest claim absent a showing of actual prejudice.”
             Commonwealth v. Weiss, [81 A.3d 767, 794 (Pa.
             2013)]; see also Commonwealth v. Hawkins, []
             787 A.2d 292, 297 (2001) (offering that petitioner



                                        - 16 -
J-S05013-15


            must demonstrate that counsel’s prior representation
            of Commonwealth witness adversely affected
            counsel’s representation of petitioner under PCRA).
            … [A]lthough prejudice is presumed when there
            exists an actual conflict of interest, this presumption
            is only applicable when counsel actively represented
            conflicting interests. Weiss, [81 A.3d at 795 n.16].
            Where counsel does not actively represent conflicting
            interests, a claim based upon the appearance of a
            conflict of interest lacks merit. Id.

Commonwealth v. Reid, 99 A.3d 427, 442-43 (Pa. 2014).

      Perry failed to satisfy his burden of proving that an actual conflict of

interest existed based upon trial counsel’s brief representation of Boore in an

unrelated criminal matter. At both the PCRA hearing and in his post-hearing

memorandum, Perry pointed only to his personal discomfort with the fact

that trial counsel previously represented Boore. See N.T., 2/8/13, at 14-15;

Memorandum of Law, 5/9/13, at 6, 7-8.        The record, however, does not

support a finding that trial counsel was actively representing conflicting

interests or that Perry suffered any prejudice by trial counsel’s prior

representation of Boore. See Reid, 99 A.3d at 442-43. To the contrary, as

stated hereinabove, trial counsel thoroughly cross-examined Boore, bringing

to light her history of lying, lengthy criminal history, pending criminal

charges, and bias motivated by her hope for leniency at sentencing in her

own criminal matters. N.T., 1/20/10, at 228-29, 249-50, 254-57, 260-61;

see Commonwealth v. Tharp, 101 A.3d 736, 754-55 (Pa. 2014) (finding

no actual bias in trial counsel’s prior representation of jailhouse informants




                                    - 17 -
J-S05013-15


where   the   appellant   does   not   show     a   “nexus”   between   the   prior

representation and counsel’s performance at trial, i.e., that counsel

“restricted his cross-examination” of his prior clients because of the conflict

of interest). We therefore find no error in the trial court’s failure to appoint

new counsel at trial.

      Order affirmed. Motion to withdraw as counsel granted.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 5/15/2015




                                       - 18 -